United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0507
Issued: August 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2017 appellant filed a timely appeal of a December 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
back injury causally related to the factors of her federal employment.
FACTUAL HISTORY
On February 25, 2015 appellant, then a 63-year-old librarian, filed an occupational
disease claim (Form CA-2) alleging that, commencing January 20, 2015, she managed the library
1

5 U.S.C. § 8101 et seq.

in the absence of the library technician, who was on leave for 96 hours. She noted that she
performed all the tasks in the library including cleaning tables and computer keyboards, opening
large boxes of incoming books, shelving books, moving heavy mail containers, sorting mail,
checking serials, and opening large journal archive shelves. Appellant claimed that she injured
her back as a result of performing these duties.
By letter dated March 5, 2016, OWCP informed appellant that further medical evidence
was necessary to support her claim, and afforded her 30 days to submit this evidence.
OWCP thereafter received medical evidence, including a February 2, 2015 report of
Dr. Ashley Pullen, a Board-certified family practitioner. Dr. Pullen related that on February 2,
2015 appellant visited Baptist Medical Clinic at which time she complained of pain, onset two
weeks prior, severity level mild to moderate, but worsening. She noted that appellant’s
symptoms were aggravated by daily activities and relieved by heat and over the counter
medications. Dr. Pullen assessed appellant with back pain, onset two weeks prior. She also
diagnosed osteoporosis, pleurisy, and lower urinary tract infection. In a report detailing a
February 19, 2015 visit, Dr. Pullen noted that appellant’s pain worsened at work when pushing a
heavy cart. She reiterated appellant’s diagnoses. Dr. Pullen also noted that appellant had
thoracic as well as lumbar back pain and a history of osteoporosis. She indicated that appellant
needed a magnetic resonance imaging (MRI) scan to rule out possible vertebral fractures.
Dr. Darin J. Hildoer, a diagnostic radiologist, interpreted a February 24, 2015 MRI scan
of appellant’s thoracic spine as showing acute to subacute mild-to-moderate compression
fracture of the T5 vertebral body; acute mild compression fracture of the T6 vertebral body;
minimal retropulsion of bone into the spinal canal; and minimal, if any, significant impingement
of the cord. He also noted multilevel degenerative changes in the thoracic spine and small leftsided pleura effusion.
In a March 13, 2015 note, Dr. Joseph Traina a Board-certified neurosurgeon, indicated
that appellant could not work until April 13, 2015 and at that time she could perform light duty
with lifting limited to 10 pounds and occasional bending with frequent changes of position. In a
report of the same date, he noted that she had an employment injury on January 20, 2015 and a
second injury of lifting heavy books on February 17, 2015. Dr. Traina noted that appellant had
an MRI scan which demonstrated a thoracic five and six fracture with no retropulsion of bone.
He noted that she had been wearing a brace. Dr. Traina related that appellant had no prior
history of injury in that area. He opined that she could not currently return to work, but could
resume work on April 13, 2015 if her pain resolved and if she was no longer wearing the brace.
Dr. Traina noted that, when appellant resumed work, she should be restricted to occasional
bending and lifting no more than 10 pounds.
In a letter dated March 31, 2015, Ann Demrow, a training administrator for the
employing establishment, stated that on February 17, 2015 appellant reported that she had
injured her back while removing 40 books off the library shelf, placing them onto a cart, and
pushing the cart of books to the circulation desk where the library technician worked. She noted
that appellant also indicated that she suffered back strain on January 20, 2015 while the library
technician was on scheduled leave. Ms. Demrow stated that appellant had mentioned this to her
in passing in early February 2015, but Ms. Demrow had no recollection of the conversation. She

2

noted that occupational health placed appellant on bed rest and gave her a brace to wear.
Ms. Demrow stated that, when and if appellant resumed work on April 13, 2015, she was
restricted to occasional bending only and lifting no more than 10 pounds.
By decision dated April 29, 2015, OWCP denied appellant’s claim. It determined that,
although she had established the employment factors and a medical diagnosis, her claim was
denied as she failed to establish that the diagnosed medical conditions were causally related to
the accepted employment factors.
On June 5, 2015 appellant requested review of the written record by an OWCP hearing
representative. By decision dated June 24, 2015, OWCP denied her hearing request as it was
untimely filed. It also reviewed the request and determined that the issue could equally well be
addressed by requesting reconsideration and submitting new evidence.
On January 4, 2016 appellant requested reconsideration. She alleged that her preexisting
condition of osteoporosis was worsened by her employment-related injuries of January 20 and
February 17, 2015. Appellant noted that she was in constant musculoskeletal discomfort in her
thoracic and lumbar spine, which caused her to be in physical therapy to relieve aggravation.
Following OWCP’s last merit review on April 29, 2015, appellant submitted an April 27,
2015 report wherein Dr. Traina indicated that he saw her on March 13, 2015 and that she
reported a January 20, 2015 back injury at work. Dr. Traina indicated that she recuperated from
that incident, but that, on February 17, 2015 while she was moving heavy books, she felt a sharp
pain in her mid-back. He noted that he reviewed appellant’s thoracic MRI scan which showed
an acute fracture with no retropulsion of T5 and T6, and that he advised her to wear a brace for
the next three months. In a June 26, 2015 progress report, Dr. Traina diagnosed fracture of
thoracic vertebra, closed, with osteoporosis. He noted that appellant could continue working
light duty.
In a March 26, 2015 report, Dr. David Melvin Walker noted that appellant was seen for
follow-up of an employment-related injury to her thoracic spine. He noted that she reported that
she was still experiencing a lot of pain in her thoracic spine as well with a new complaint of pain
in her left subscapular region. Dr. Walker diagnosed compression fracture of thoracic spine
T5-6. He prescribed rest and was off work until her next appointment with a neurosurgeon on
March 13, 2015.
In duty status reports dated March 13 and April 2, 2015, Dr. Traina indicated that
appellant sustained fractures to her back causally related to extra work she performed in the
library on January 20, 2015 and a subsequent February 17, 2015 injury that she sustained during
heavy pushing of a library cart. He noted limitations on her ability to work.
In a June 15, 2015 note, Dr. Pullen noted that appellant had a history of osteoporosis.
She noted that appellant was seen on February 19, 2015 for back and side pain that began after
moving heavy books in the library. Dr. Pullen noted that appellant was seen by the employing
establishment’s health center the prior day and was diagnosed with pleurisy. She noted that, due
to appellant’s history of osteoporosis, she recommended an MRI scan of the spine to rule out
compression fractures as the heavy lifting could have resulted in a compression fracture of the

3

spine. Dr. Pullen noted that appellant had an MRI scan of the spine that did confirm acute
compression fractures of the spine. She concluded that appellant has been referred to and
followed by specialists since the diagnosis of vertebral compression fractures.
Appellant also submitted additional diagnostic tests. In a February 25, 2015 MRI scan of
the cervical spine, Dr. Hildoer found degenerative changes in the spine. He noted disc
desiccation at T11-12, mild disc desiccation at L2-3 with minimal broad-based disc protrusion
and mild ligamentous flavus hypertrophy, but no significant central panel or neurofemoral
narrowing; at L3-4 he found disc desiccation with minimal broad-based disc protrusion and
ligamentum flavum hypertrophy, but no significant central canal narrowing; at L4-5 he found
mild disc desiccation with mild ligament flavum hypertrophy; and at L5-S1 he found disc
desiccation with mild degenerative changes of the posterior facet joint and mild-to-moderate
narrowing of the bilateral neural foraminal. Dr. Walker also cosigned nursing notes and an MRI
scan from February 24 and 25, 2015, which found status post fracture of thoracic spine and back
pain.
Finally, appellant submitted a December 18, 2015 report by Dr. Jeffrey S. Ritter, a
Board-certified rheumatologist, who noted that she was considered osteoporotic therefore he
explained that her risk of fracture was high. He recommended a follow-up bone density test.
By decision dated February 3, 2016, OWCP denied modification of its April 29, 2015
decision as it determined that the evidence submitted on reconsideration continued to lack a
physician’s affirmative opinion, based on an accurate history of injury or work factors and based
on objective findings on examination, supporting a cause and effect relationship between the
work factors and any diagnosed condition.
On September 27, 2016 appellant again requested reconsideration. She argued that her
preexisting condition of osteoporosis was worsened by her employment duties. Appellant also
contended that her supervisor’s description of her job duties was inaccurate. She discussed the
medical evidence of record, and argued, inter alia that the medical reports from February 2015
showed fresh fractures. Appellant noted that physical therapy was prescribed, and that she
continued to work under restrictions. She also described the work conditions in February 2015.
OWCP continued to receive medical evidence. In a March 4, 2015 report, Dr. Walker
noted that appellant was still experiencing a lot of pain in the thoracic spine as well as a new
complaint of pain in her left subscapular region. He diagnosed compression fracture of the
thoracic spine T5-6. Dr. Walker recommended continued conservative management and noted
that her prognosis was good.
In a June 11, 2015 report Dr. Emma Marie Bisson, a Board-certified radiologist,
interpreted an MRI scan of the cervical spine as showing multilevel degenerative changes within
the cervical spine and abnormal signal within the T5 and T6 vertebra bodies.
In a September 23, 2016 report, Dr. Pullen indicated that appellant was employed as a
librarian and was known to lift and push heavy objects and loads of papers/books. She stated
that appellant began to notice pain in her mid and lower back after lifting heavy objects, and was
evaluated in the employee health office and was diagnosed with pleurisy. Dr. Pullen noted that,

4

after appellant failed therapy with nonsteroidal anti-inflammatory drugs, she was evaluated for
worsening of the same complaints. Appellant had x-rays that were within normal limits, but the
back pain continued. She was referred for an MRI scan of her back for continued discomfort in
her back and history of osteoporosis of the spine. Dr. Pullen noted that appellant was diagnosed
with vertebral fractures. She explained that appellant had also been evaluated by a specialist,
and that the specialist agreed that appellant’s osteoporosis potentially increased her risk for
vertebral fractures with acute injuries or heavy lifting.
By decision dated December 9, 2016, OWCP determined that the evidence of record was
not of sufficient probative value to modify the February 3, 2015 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or on
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence which includes a physician’s rationalized opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

5

ANALYSIS
The Board finds that appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates appellant’s diagnosed conditions to the accepted
factors of her federal employment. For this reason, she has not discharged her burden of proof.
Dr. Pullen did not provide a definitive opinion indicating that appellant’s back condition
was causally related to factors of her federal employment. In her February 19, 2015 report, she
noted that appellant’s pain worsened at work when pushing a heavy cart. Dr. Pullen noted back
pain and diagnosed osteoporosis. At that time she indicated the “if the injury related to heavy
lifting at work, appellant may benefit from being followed though her [employing
establishment].” In a September 23, 2016 report, Dr. Pullen indicated that appellant was known
to lift and push heavy objects and books, and began to notice pain when lifting heavy objects.
She noted that appellant was diagnosed with vertebral fractures and that osteoporosis increased
her risks for vertebral fractures with heavy lifting. Dr. Pullen’s opinions are speculative and
equivocal in nature. She never definitively stated that either appellant’s osteoporosis or her
vertebral fractures were caused by her federal employment. The Board has held that medical
opinions which are speculative or equivocal in character have little probative value.6
Dr. Traina opined that appellant sustained fractures to her back causally related to extra
work she performed in the library on January 20, 2015 and subsequently on February 17, 2015
when she was pushing a heavy library cart. However, a mere conclusion without the necessary
rationale explaining how and why the physician believes that the accepted factors of appellant’s
employment resulted in the diagnosed condition is insufficient to meet her burden of proof.7
Neither the fact that a disease or condition manifested itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by an
employment factor or incident is sufficient to establish causal relationship.8
Similarly, Dr. Walker merely noted that appellant indicated that she hurt herself during
an employment-related injury; he did not provide any independent explanation as to causation.
Generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how
physical activity actually caused the diagnosed conditions.9
Dr. Ritter noted that appellant was at an increased risk for fractures due to osteoarthritis;
he did not address appellant’s specific employment factors or explain any causal relationship.

6

S.S., Docket No. 14-0272 (issued July 8, 2014).

7

G.M., Docket No. 14-2057 (issued May 12, 2015).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

A.M., Docket No. 14-1399 (issued September 23, 2014).

6

The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.10
Similarly, appellant submitted the results of various diagnostic studies, including images
interpreted by Dr. Hildoer, Dr. Bisson, and Dr. Walker. However, these studies are of limited
probative value as they do not address whether appellant’s employment activities caused the
diagnosed conditions.11
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.12 Appellant’s honest belief that her employment
activities caused her medical injury is not in question, but that belief, however sincerely held,
does not constitute medical evidence to establish causal relationship.13 She failed to meet her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a back injury causally related to the factors of her federal employment.

10

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

Supra note 7.

12

D.D., 57 ECAB 734 (2006).

13

H.H., Docket No. 16-0509 (issued September 16, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2016 is affirmed.
Issued: August 11, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

